      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 1 of 33



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

KEVIN SIERRA-LOPEZ,

                              Plaintiff,                            OPINION AND ORDER
       v.
                                                                          17-cv-599-wmc
MICHAEL LAMARCA, BARBARA HARRIS
a/k/a Nurse Barb, JASEN MILLER, DENISE
VALERIUS, SALEM SYED, JOLINDA
WATERMAN, REBECCA TRACY, SANDRA
MCARDLE, and LORI ALSUM,

                              Defendants.


       Pro se plaintiff Kevin Sierra-Lopez asserts various Eighth Amendment claims against

employees or contract agents of the Wisconsin Department of Corrections (“DOC”)

working at the Columbia Correctional Institution (“CCI”) or Wisconsin Secure Program

Facility (“WSPF”). Before the court are two motions for summary judgment, one by

defendants Dr. Michael Lamarca, Jasen Miller, Denise Valerius, Dr. Salam Syed, Jolinda

Waterman and Lori Alsum, who are all represented by the Department of Justice (dkt.

#137), and the other motion by defendant Sandra McArdle, who as a contract employee

working at WSPF retained her own counsel (dkt. #146).1 For the reasons that follow, the



1
 In addition to these defendants, plaintiff was also granted leave to proceed against a defendant
identified as “Barbara” or “Barb Harris” or “Nurse Barb.” However, the DOC was unable to identify
this defendant, and, therefore, she has not yet been served. In a February 28, 2020, order, the
court informed Sierra-Lopez that he needed to provide additional identifying information about
that defendant or she who would be dismissed without prejudice if not served within 60 days.
(2/28/20 Order (dkt. #152) 3.) To date, plaintiff has not provided any additional information, nor
has this defendant been otherwise identified or served. Therefore, the court will dismiss without
prejudice the claims asserted against defendant “Barbara or Barb Harris a/k/a Nurse Barb.” In
addition, plaintiff was granted leave to proceed against defendant Rebecca Tracy (f/k/a Feldman),
who was a contract nurse at WSPF, based on plaintiff’s allegation that she denied him Vicodin after
he returned from having a medical procedure in March 2018. However, defendant Tracy was not
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 2 of 33



court will grant summary judgment to defendants Lamarca, Miller, Valerius, Alsum and

McArdle, but will deny defendants Syed and Waterman’s motion. The court will also grant

plaintiff’s most recent motion for assistance in recruiting counsel. As such, all remaining

pre-trial deadlines and the trial date are struck.



                                    UNDISPUTED FACTS2

    A. Background

       For all times relevant to his complaint, plaintiff Kevin Sierra-Lopez was an inmate

in the custody of the DOC. From March 8, 2016, to October 21, 2016, Sierra-Lopez was

housed at CCI. On October 21, Sierra-Lopez was transferred to WSPF.

       As for the defendants, Michael Lamarca, D.D.S, was employed as a dentist at CCI

for all relevant times. Dr. Lamarca has been licensed to practice dentistry in the State of

Wisconsin continuously since May 23, 2003. Defendant Salam Syed, M.D., was formerly

employed as a physician at CCI from 2014 until 2018. Dr. Syed has been continuously

licensed as a physician in Wisconsin since 2009. Defendant Denise Valerius has been

employed as a Nurse Clinician II at CCI. From late 2014 through early 2019, Nurse

Valerius worked weekends at CCI, mainly Saturdays and Sundays from 6:00 a.m. to 10:00

p.m. Valerius has been licensed as a registered nurse in Wisconsin since May 2008.

Defendant Jasen Miller was formerly employed as a Captain at CCI from March 2015



served until April 10, 2020, and only answered the complaint on April 23, 2020. Accordingly, the
court will set a deadline of August 3, 2020 for her to file a motion for summary judgment.

2
 Unless otherwise noted, the following facts are material and undisputed. The facts are viewed in
the light most favorable to the plaintiff as the non-moving party, and all reasonable inferences are
drawn in his favor.

                                                 2
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 3 of 33



through November 2017. In that capacity, Captain Miller was responsible for the overall

direction and operation of the institution on an assigned shift, supervising Correctional

Officers, Sergeants and Lieutenants.

      Defendant Jolinda Waterman was the Health Services Manager at WSPF. Sandra

McArdle was a Nurse Practitioner at WSPF from January 1, 2017, until November 2,

2019. Lori Alsum has been employed as the Health Services Nursing Coordinator for the

DOC’s Bureau of Health Services since December 2009. Alsum has been licensed as a

registered nurse in Wisconsin since 1992.



   B. Dental Treatment by Dr. Lamarca

      At the beginning of each working day, Dr. Lamarca reviews inmates’ Dental Services

Requests (“DSR”), placing them into one of five categories based on the level of urgency.

On March 8, 2016, Dr. Lamarca received a DSR from plaintiff Sierra-Lopez complaining

of pain from his wisdom teeth. Dr. Lamarca saw Sierra-Lopez that day and extracted two

of his wisdom teeth. After the teeth were removed, Dr. Lamarca visually inspected both

teeth and sockets, and he palpated the gums to ensure that there were no malformations

or lumps, representing that none were detected. While Sierra-Lopez contends that Dr.

Lamarca did not conduct this inspection because if he had, “no piece of tooth would have

been left[] in plaintiff[’s] mouth” (Pl.’s Opp’n to Defs.’ PFOFs (dkt. #155) ¶ 20),

defendants respond that there was no tooth fragment at the time of the extraction, but

rather a bone chip developed later, as an unavoidable complication. Defendants also

represent that Sierra-Lopez received notice of this risk in the Authorization and Consent



                                            3
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 4 of 33



to Surgery and Drug Administration form that he reviewed and signed before his teeth

extraction.

       Following the extraction, Dr. Lamarca prescribed Sierra-Lopez a 30-count supply of

ibuprofen 800 mg and a 30-count supply of acetaminophen 500 mg for pain management,

as well as an antibiotic to guard against potential infection. Sierra-Lopez does not dispute

that he received all three of these prescriptions, but maintains that the pain medications

were inadequate to deal with his severe pain.

       Dr. Lamarca also maintains that he attempted to see Sierra-Lopez on April 5, 2016,

almost a month after the extraction and after he had complained to a psychiatrist about

continued, extreme pain. However, again according to Lamarca, Sierra-Lopez was by then

on observational status, and security staff will not remove an inmate on observational

status for a dental appointment absent a medical emergency. (Lamarca Decl. (dkt. #143)

¶ 19.) Sierra-Lopez maintains that his treatment need at that point was “urgent” as defined

by the DOC’s policy on prioritizing dental appointments, because a delay “could result in

undue pain and suffering.” (Pl.’s PFOFs (dkt. #157) ¶ 6.)3

       During a follow-up appointment on May 10, now two months after the extraction,

Dr. Lamarca noted that the site was healing well, and that there were no malformations or

lumps on his gums indicating the presence of a bone fragment. Sierra-Lopez contends that

these notes only refer to the bottom gum, but do not address the top gum where he was




3
 Defendants purport to object to this proposed finding on the basis that a dentist triage policy is
not material to plaintiff’s deliberate indifference or medical malpractice claims, despite Dr. Lamarca
appearing to rely on security policy as his reason for being unable to see plaintiff. Regardless, this
will be addressed in the opinion below.

                                                  4
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 5 of 33



having continued pain. Regardless, Lamarca prescribed him additional ibuprofen for his

“lingering pain.” Then, in response to two subsequent DSRs in late May and early June,

Dr. Lamarca simply advised Sierra-Lopez to follow up with the nursing staff for delivery of

his medications given that he had already ordered a prescription.

      On September 20, 2016, now more than six months after the extraction, Sierra-

Lopez submitted yet another DSR, complaining of a sharp pain in his left cheek. Dr.

Lamarca saw Sierra-Lopez one week later on September 27, and upon palpation, discovered

what he described as a “non-vital bone fragment that had been rejected by the body.”

(Defs.’ PFOFs (dkt. #139) ¶ 29.) Again, Sierra-Lopez maintains that this piece of tooth

was left by Lamarca when he extracted plaintiff’s wisdom tooth. In response, however,

Lamarca explains:

             During the healing process, the body sometimes rejects a piece
             of non-vital bone and will eventually push the fragment out
             through the gums. It is best to try to let the fragment work
             itself out, which can take several months to a year. However,
             sometimes the fragments can be sharp and be irritating to the
             tongue or cheek, in which case a simple removal of the bone
             fragment may be warranted. This is a routine occurrence in
             my current practice for bone fragments to develop and be
             removed.

(Lamarca Decl. (dkt. #143) ¶ 18.) However, there is no dispute that on September 27,

Dr. Lamarca removed the fragment, properly closed the site, and prescribed additional

ibuprofen, acetaminophen and an antibiotic. Even then, Sierra-Lopez contends that the

prescriptions were inadequate to deal with his pain, and Lamarca knew that they were not

working.




                                            5
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 6 of 33



    C. Contemporaneous Self-Harm Treatment

       During roughly this same time period at CCI (March to October 2016), Captain

Miller had been assigned as the Shift Supervisor on third shift on March 10, 2016, just

two days after Sierra-Lopez’s teeth were extracted. On March 11, at approximately 12:05

a.m., Miller was notified that Sierra-Lopez reported committing acts of self-harm.4 On

examination, Miller discovered what he described as a small cut on Sierra-Lopez’s right

forearm with dried blood on it. In response, however, Sierra-Lopez contends it was a “big

wound that needed to be stitched-up.” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #155) ¶ 33.)

Miller also noted that Sierra-Lopez had claimed he shoved foreign object(s) into his penis

-- specifically, a paperclip or a pen insert. (See also Pl.’s PFOFs (dkt. #157) ¶¶ 17-18 (citing

correctional officer’s accounts that Sierra-Lopez reported that he had inserted a metal

object in his penis and that these reports were relayed to their supervisor); id. ¶ 19 (Miller

also indicating that Sierra-Lopez told him he “shoved a foreign object into his penis”).)

       In response to all this, Captain Miller attempted to treat Sierra-Lopez’s arm by

wrapping it with gauze; he also instructed his correctional officers to strip search Sierra-

Lopez to ascertain whether there were any objects in his penis that required immediate

medical attention.    Miller also claims to have notified the on-call nurse, “Whalen,”

describing Sierra-Lopez’s injuries as he saw them, and she, in turn, instructed Miller that

he could wait to be seen in the morning. Sierra-Lopez argues that if Miller’s account of his

injuries to the nurse had been accurate and complete, then he would have been transported




4
  Plaintiff has a history of self-harming behavior during his incarceration, including several
overdoses, fracturing his own fingers, swallowing pencils, and hanging himself.

                                               6
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 7 of 33



to the hospital for immediate treatment. Miller next placed Sierra-Lopez on “control

status,” which allowed for security staff to limit his property items to insure that Sierra-

Lopez would not hurt himself further and required staff to conduct wellness checks every

30 minutes.5 Finally, at approximately 1:00 a.m., Captain Miller instructed correctional

officers to provide Sierra-Lopez with acetaminophen and ibuprofen.

       On the morning of March 11, Sierra-Lopez represents that he attempted to seek

treatment from Nurse Valerius as she was passing medications to another prisoner in a

nearby cell. Valerius has no independent recollection of that incident, but represents that

if she were on the unit, she would have reminded him of the proper way to request medical

attention as required by CCI policy -- completing a Health Service Request (“HSR”) form

or reporting the need to an HSU staff member as they perform their weekly rounds. If

Sierra-Lopez was unable to complete an HSR because of property restrictions, he could

also have asked security staff for assistance. Moreover, at about 1:00 p.m. that same

afternoon, there is no dispute that Sierra-Lopez actually saw Dr. Syed and Nurse Valerius

for evaluation of his self-inflicted injuries, although plaintiff claims there were other people

at the appointment.

       According to Sierra-Lopez’s medical record for that day, Dr. Syed noted his

laceration was “not actively bleeding and was shallow in depth,” prompting him to apply



5
  Although defendants do not submit proposed findings of fact based on his statements, Miller
further avers that he called the Psychological Services Unit clinician, Dr. Persike, that same night
to advise her of Sierra-Lopez’s self-harm. (Miller Aff. (dkt. #141) ¶ 11.) Miller represents that
Persike told him that she did not believe placing him on observational status was warranted. (Id.)
In contrast, Sierra-Lopez contends that he should have been placed on “observational status” to
address his mental health issues, but plaintiff stops short of explaining why this alternative
placement would have been material.

                                                 7
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 8 of 33



steri-strips to close the wound. (Defs.’ PFOFs (dkt. #139) ¶ 49 (citing Syed Decl. (dkt.

#140) ¶¶ 10-11; Berg Decl., Ex. 1005 (dkt. #144-2) 87).) Sierra-Lopez disputes the

condition of his wound, saying that it was “deep and wide.” (Pl.’s Resp. to Defs.’ PFOFs

(dkt. #155) ¶ 49.) There is no dispute, however, that Dr. Syed cleansed and disinfected

the wound and applied the steri-strips.

       During this same appointment, Dr. Syed also conducted an abdominal and penile

examination, including using forceps to examine the inside of Sierra-Lopez’s penis and

obtained an ultrasound of his bladder. (Syed Decl. (dkt. #140) ¶ 12.)6 Plaintiff purports

to dispute these facts, but instead asserts that: (1) Dr. Syed was aware Sierra-Lopez had

inserted a paperclip and a piece of pen insert into his penis; and (2) the forceps Syed used

were actually a “scissors tweezers,” which were not used in subsequent examinations by a

urologist. (Id. ¶ 50.) Sierra-Lopez also contends that although Syed’s examination was

very painful, he provided no medication for the pain. While the parties appear to agree

that Dr. Syed discovered no foreign body in Sierra-Lopez’s penis during the examination,

plaintiff again contends that Syed was “aware” of a paperclip and simply unable to remove

it.

       The day after Syed’s examination, Saturday, March 12, 2016, Mr. Bussie advised




6
  In their proposed findings of fact, defendants represent that Dr. Syed ordered an “ultrasound of
his bladder and penile region.” (Defs.’ PFOFs (dkt. #139) ¶ 50 (emphasis added).) Dr. Syed,
however, simply avers that he ordered an ultrasound of his bladder, without any indication that it
also covered his penis. (Syed Decl. (dkt. #140) ¶ 12.) For the reasons described below, the court
finds this distinction material, and thus calls into question whether counsel for defendants was
playing too loose with the facts in order to cover Dr. Syed’s failure to take steps to insure that there
was no foreign body in Sierra-Lopez’s penis.

                                                   8
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 9 of 33



HSU that Sierra-Lopez was still reporting pain due to a foreign object in his penis.7 At

that time, on-call HSU staff directed Bussie to tell Sierra-Lopez that a doctor would see

him again on Monday, although apparently Dr. Syed ordered an x-ray of Sierra-Lopez’s

kidney, ureter and bladder (identified in the medical record as “KUB”) on Tuesday, March

15, 2016, instead. Again, however, Sierra-Lopez disputes that the x-ray actually covered

this area, maintaining that it only showed his bowels, pointing out that while it is

undisputed that the radiologist concluded that there was “[n]o radiopaque foreign body”

present, the report appears to focus on plaintiff’s bowels only. (Berg Decl., Ex. 1005 (dkt.

#144-2) 229) (“Nonobstructive bowel gas pattern. Colonic fecal residual present may

represent clinical constipation. No radiopaque foreign body”).)

       Because plaintiff was already on ibuprofen and Tylenol, Dr. Syed also concluded

that no further pain medication was deemed necessary.8 Moreover, Syed determined that

the antibiotics Sierra-Lopez was on from his wisdom tooth removal would prevent any

infection to his self-inflicted wounds. Defendants also point out that as a nurse, Valerius

could not prescribe medications, nor override or alter orders issued by an advanced care

provider, and that she relied on Dr. Syed’s medical judgment as to any follow-up treatment

and orders for pain relievers. However, Sierra-Lopez contends that Valerius was aware of

his extreme pain, and she should have at least followed her chain of command to report it




7
 Bussie is presumably a CCI staff member, although his official position is not explained by the
parties.

8
  Dr. Syed further avers that he declined to prescribe narcotic medication because he did not feel
they were medical necessary and out of concern about potential abuse and dependency, especially
for a patient like Sierra-Lopez who has a history of abusing and overdosing on medications.

                                                9
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 10 of 33



to the Health Services Manager.

       On June 2, 2016, Sierra-Lopez saw Dr. Syed again, this time complaining of blood

in his urine. In response, Dr. Syed ordered a urine test, which was conducted on June 17,

2016. When the test came back positive for occult blood and nitrates, Dr. Syed ordered a

series of scans to ascertain the cause of the blood in his urine, although those scans did not

take place until more than two months later as detailed below. At that appointment, Dr.

Syed also prescribed ibuprofen 600 mg and Tylenol 1,000 mg for 10 days. While plaintiff

does not dispute this basic account of the June 2, 2016, appointment, he claims to have

complained of blood in his urine multiple times before and asked to be seen by a specialist.

Specifically, plaintiff points to a note in his medical record dated May 13, 2016, in which

he reported “pissing blood.” (Pl.’s PFOFs (dkt. #157) ¶ 30.) Plaintiff also contends that

the blood was caused by the paper clip in his penis.

       On August 18, 2016, plaintiff underwent an ultrasound of his retroperitoneal area,

which appears to include his kidneys and bladder.          Those results also produced an

“Unremarkable sonographic evaluation of the kidneys and visualized urinary bladder.

There is no evidence for renal cortical thinning.” (Berg Decl., Ex. 1005 (dkt. #144-2)

228.) His lab results from that day were also normal. (Id. at 262.) On August 23, 2016,

Sierra-Lopez had another scan of his pelvis, which showed “no acute osseous abnormality.

No radiopaque foreign body.” (Id. at 227.)

       On August 22, 2016, medical records indicate that Dr. Syed sought to refer Sierra-

Lopez to a urologist, regarding the blood in his urine and history of insertion. However,

no referral was completed before Sierra-Lopez was transferred to WSPF on October 21,


                                             10
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 11 of 33



2016, at which point Dr. Syed was no longer involved in Sierra-Lopez’s care.



   D. Transfer to WSPF and Ongoing Medical Care

       1. Penile Injury

       Six weeks after Sierra-Lopez’s transfer to WSPF, in a document dated December 2,

2016, Health Service Administrator Waterman noted:

             Mr. Sierra-Lopez had transferred to WSPF on 10/23/16. Mr.
             Sierra-Lopez has inserted a paper clip and two pen inserts into
             his genitalia 8 month[s] ago resulting in trauma, intermittent
             hematuria (blood in urine), infection, and chronic pain. He
             was evaluated at CCI and a referral for urology was not
             completed when he was transferred to WPSF. He was seen by
             HSU Staff RNs and NP Bonson, and had lab tests and imaging
             completed to determine source of bleeding, and pain . . . he is
             in the process of a urology consult to further evaluate if there
             is any foreign object in his genitalia and to determine if scarring
             is an issue.

(Pl.’s PFOFs (dkt. #157) ¶ 40.) Sierra-Lopez contends that his condition constituted an

emergency, and Waterman should instead have immediately referred him for offsite

services.

       On February 7, 2017, plaintiff was apparently scheduled to be seen by a urologist

at UW Health, although defendants represent that the appointment was canceled by UW

Health. Upset about the cancelation, Sierra-Lopez maintained that Nurse Practitioner

McArdle should have arranged for his transport to Gundersen Boscobel Area Hospital to

be seen on an emergency basis, although this did not occur.

       On March 31, 2017, Sierra-Lopez was finally seen by a urologist at UW Health, Dr.




                                             11
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 12 of 33



John Bell.9 The medical record reveals that

               the cystoscope was inserted into the urethral meatus without
               difficulty. In the distal penile urethra, part of a paper clip was
               encountered.      This was grasped and removed without
               complication. The cystoscope was then re-inserted into the
               urethra and the remainder of the urethra appeared normal as
               did the bladder. Interestingly, there was no [real] evidence of
               urethral trauma where the paperclip was.

(Berg. Aff, Ex. B (dkt. #150-2) 5.) Without explanation, Dr. Bell also noted that Sierra-

Lopez “has been scheduled several times for cystoscopy, but has not shown up.” (Id.)

       Because Sierra-Lopez continued to complain of pain after the March 2017

cystoscope, McArdle referred him to a urologist for another appointment on July 14, 2017.

At this appointment, Sierra-Lopez was seen by another UW Health urologist, David F.

Jarrard, M.D. Dr. Jarrard found “[n]o obvious etiology of patient’s pain.” (Id. at 15.) The

urologist further explained that Sierra-Lopez may be experiencing “residual pain from his

paperclip extraction and things are still healing.” (Id.) Accordingly, Jarrard recommended

Sierra-Lopez continue to take Tylenol for pain and be seen again in 6 months.

       Since July 2017, Sierra-Lopez was prescribed and used a lidocaine jelly twice a day

as needed, which was administered via a needleless syringe into his urethra. While Sierra-

Lopez purports to dispute this, stating that he was “finally pr[e]scribed with a new

medication ‘Lidocaine jelly] on May 2018” (Pl.’s Resp. to Defs.’ PFOFs (dkt. #155) ¶ 72),




9
  The court is struck by the fact that the defendants represented by the DOJ submitted no proposed
findings acknowledging that a urologist removed a piece of a paperclip in March 2017,
approximately one year after Sierra-Lopez inserted the paperclip and reported this self-harm injury
to the CCI defendants. Instead, the court learned this fact only through defendant McArdle’s
submissions.

                                               12
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 13 of 33



he stops short of disputing that there was an earlier prescription for this medication. 10

Plaintiff also contends that there were “several times” when he experienced difficulty

receiving the medication. (Id. ¶ 73.)

       Sierra-Lopez was next seen by a UW Health urologist, Viascheslav Iremashvili,

M.D., on November 3, 2017, which resulted in a normal physical examination. (Reid

Decl., Ex. B (dkt. #150-2) 24.)         Although the urologist recommended Tylenol and

Ibuprofen for pain control, he also said no further follow-up with urology was required.

Still, he recommended that Sierra-Lopez be seen by a pain management clinic. Consistent

with that recommendation, NP McArdle referred Sierra-Lopez to a pain specialist on

November 30, 2017.

       On July 9, 2018, plaintiff again saw a urologist at Gunderson Hospital and Clinics,

Thomas A. Londergan, M.D., based on NP McArdle’s referral to address Sierra-Lopez’s

complaints of “intermittent pain in the proximal penile shaft radiating up into his abdomen

and down into his rectum.” (Id. at 68.) At that time, the urologist performed a cystoscopy,

in which he noted that there “was a little bit of minor scarring visible on the posterior

urethral wall, but no stricture was noted.” (Id.) In all other respects, Dr. Londergan found

the examination was normal, concluding, “I am not sure as to the exact cause of his painful

symptoms, but there was no evidence of any ongoing urological issues.” (Id.)

       Sierra-Lopez also was referred to a pain clinic, where he met with Dr. Peggy Kim on



10
   According to defendants, Sierra-Lopez had access to this medication upon request to the security
staff. While Sierra-Lopez purports to dispute this fact as well, he simply points out that the
medication was only available in the “a.m. first medication pass and p.m. last medication pass,”
although this appears to be consistent with defendants’ account that the prescription was for use
twice a day.

                                               13
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 14 of 33



July 20, 2018. Dr. Kim recommended, “[i]f his mental health improves in the future, other

neuropathic pain medications could potentially be considered such as gabapentin, Lyrica,

Cymbalta, or TCA. However, at this time, I would refrain from starting these medications

until he is more stable.” (Defs.’ PFOFs (dkt. #149) ¶ 75 (citing Berg Decl., Ex. 1005 (dkt.

#144-2) 149-54).) In the meantime, Dr. Kim recommended continued use of the lidocaine

injections.

       On December 5, 2018, Sierra-Lopez filed Offender Complaint WSPF-2018-24961,

alleging that he was denied Gabapentin. The Inmate Complaint Examiner rejected the

complaint on the grounds that Sierra-Lopez submitted it beyond 14 calendar days from

the date of the occurrence. After Sierra-Lopez filed a request for review of the rejected

complaint, Nurse Coordinator Alsum was assigned to review the complaint. Alsum avers

that if an inmate complaint is forwarded to her, she reviews the necessary records and

contacts the appropriate staff to ensure a substantive response is given to the inmate.

Alsum agreed that Sierra-Lopez’s complaint was appropriately rejected.       Because that

grievance dealt with complaints of pain, Alsum reviewed the records attached to the

complaint and found that Sierra-Lopez’s advanced care provider, presumably NP McArdle,

had reviewed the offsite provider’s recommendations and responded to Sierra-Lopez’s

request regarding Gabapentin. At the same time, Nurse Alsum had no involvement in

determining the treatment an inmate received for a specific condition, and she does not

and cannot override the treatment decisions of advanced care providers as part of her

reviewing authority.




                                            14
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 15 of 33



       2. Arm Injury

       While incarcerated at WSPF, NP McArdle also determined that Sierra-Lopez’s

2017 arm injury was a keloid and recommended prednisone injections, although she

informed him that the injections would not make the keloid disappear or address the

sensation he felt while working out.11 McArdle provided prednisone injections on June 6,

July 20, and August 30, 2017, which she contends, and Sierra-Lopez does not dispute,

resulted in a marked improvement of the keloid. Still, Sierra-Lopez maintains that the

injections “did not work,” as evidenced by his eventual referral to a plastic surgeon.

       While NP McArdle referred Sierra-Lopez to a plastic surgeon on November 14,

2017, plaintiff points out that he had already been referred to a plastic surgeon by a Dr.

Miller on August 28, 2017. (Reid Decl., Ex. 2 (dkt. #150-2) 21.) On March 23, 2018,

Sierra-Lopez had plastic surgery to remove keloid tissue. Upon his return to WSPF, NP

McArdle prescribed Hydrocodone in an equivalent dose as that of the Oxycodone

recommended by the surgeon, because the DOC did not permit Oxycodone. On March

26, McArdle extended the prescription an additional two days.

       As of April 2018, the record reflects that the surgical incision was healed, the sutures

were removed, and Sierra-Lopez opted against monthly injections of prednisone to keep

any keloid formation suppressed.          Sierra-Lopez maintains that he has not refused



11
   A “keloid” is a raised overgrowth of scar tissue that occurs at the site of a skin injury, where
trauma, surgery, blisters, vaccinations, acne or body piercing have injured the skin. Less commonly,
keloids may form in places where the skin has not had a visible injury. Keloids differ from normal
mature scars in composition and size. “Keloids: What Is It”, Harvard Medical School,
https://www.health.harvard.edu/a_to_z/keloids-a-to-z. On summary judgment, NP McArdle points
out that on July 29, 2016, while temporarily housed at Brown County jail, Sierra-Lopez appeared
to have cut himself in the same arm wound as the March 2016 incident.

                                                15
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 16 of 33



subsequent treatment for his arm; at the same time, defendants point out that since April

2018, Sierra-Lopez had not submitted any HSRs reporting arm pain. In addition, there

appears no dispute that on May 17, 2018, McArdle referred Sierra-Lopez for a right lower

arm EMG due to complaints of pain and tingling in his arm, which were normal.

       With respect to both injuries, NP McArdle explained to Sierra-Lopez on several

occasions that the DOC non-formulary committee would only approve Gabapentin if

neuropathic pain was established.12 While neither UW Health nor Gunderson would

perform a nerve conduction test of his perineal area, including his penis, McArdle did not

believe that his penile pain was neuropathic in nature. Moreover, neither Gunderson

Urology nor UW Urology could find a cause for his continuing penile pain and had no

other treatment options. Plaintiff does not dispute this, but points out that while housed

at Kenosha County Jail at the time he filed his response to defendants’ motion for summary

judgment, he was still being prescribed 900 mg of Gabapentin.

       Plaintiff transferred out of WSPF in July 2019. He was offered another consultation

with a pain specialist before his release, but left the appointment before he could speak

with the physician.



                                           OPINION

I. Eighth Amendment Deliberate Indifference Claims

       As set forth in the opinion and order screening plaintiff’s claims to go forward, the


12
   Nurse McArdle also consulted with psychiatry on or about February 11, 2019, about whether
Sierra-Lopez could be prescribed Duloxetine, a precursor for Gabapentin, and was advised against
it. McArdle agrees that Duloxetine would not be reasonable in light of plaintiff’s history of self-
harm.

                                               16
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 17 of 33



Eighth Amendment affords prisoners a constitutional right to medical care. See Snipes v.

DeTella, 95 F.3d 586, 590 (7th Cir. 1996) (citing Estelle v. Gamble, 429 U.S. 97, 103

(1976)). To prove his claims of deliberate indifference, plaintiff must put forth sufficient

evidence from which a reasonable jury could find that: (1) he had an objectively serious

medical need; and (2) defendants were deliberately indifferent to it. Grieveson v. Anderson,

538 F.3d 763, 779 (7th Cir. 2008).

       “A medical need is considered sufficiently serious if the inmate’s condition has been

diagnosed by a physician as mandating treatment or is so obvious that even a lay person

would perceive the need for a doctor’s attention.” Gomez v. Randle, 680 F.3d 859, 865 (7th

Cir. 2012) (quoting Roe v. Elyea, 631 F.3d 843, 857 (7th Cir. 2011)). For purposes of

summary judgment, defendants do not dispute that plaintiff suffered from objectively

serious medical needs. Instead, defendants seek summary judgment on the basis that they

were not deliberately indifferent to those needs.

       As for the second element, a defendant must be subjectively aware of an inmate’s

serious medical need -- that is, he must “both be aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists, and he must also draw the

inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Moreover, as the court explained

in its screening order, plaintiff’s claims turn on his proof with respect to each individual

defendant, rather than a claim against the defendants collectively. See Zimmerman v. Tribble,

226 F.3d 568, 574 (7th Cir. 2000) (explaining that to establish liability under 42 U.S.C.

§ 1983, a plaintiff must demonstrate an individual personally caused or participated in a

constitutional deprivation). As such, the court will consider plaintiff’s evidence as to each


                                             17
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 18 of 33



individual defendant.



     A. Dr. Michael Lamarca

       First, with respect to CCI’s dentist Dr. Michael Lamarca, plaintiff contends that Dr.

Lamarca was deliberately indifferent to his wisdom tooth extraction pain in three ways:

(1) Dr. Lamarca failed to perform the wisdom tooth extraction properly on March 8, 2016,

resulting in a tooth fragment remaining; (2) he refused to see him on April 5, 2016, in

response to Sierra-Lopez’s complaints of severe pain; and (3) he failed to provide adequate

pain medication.

       As to the first of these claims, the undisputed record does not support plaintiff’s

theory that Dr. Lamarca botched the wisdom tooth extraction by leaving a tooth fragment

behind.   Rather, the facts at summary judgment support a finding that Sierra-Lopez

suffered from an unfortunate, but unavoidable, complication where a bone chip developed

later. Plaintiff offers no evidence or argument in response to this explanation, other than

to reiterate his lay speculation that Dr. Lamarca failed to perform the tooth extraction

correctly. Absent any evidence to support this theory, the court agrees no reasonable jury

could find plaintiff met his burden of proving this aspect of his claim against Dr. Lamarca.

At best, the jury would be guessing.13

       Second, plaintiff also contends that Dr. Lamarca ignored his complaints of severe

pain by failing to see him on April 5, 2016, and by failing to provide adequate pain


13
   The court recognizes that Sierra-Lopez did not have the benefit of an expert in prosecuting this
claim. Because the court is recruiting pro bono representation for Sierra-Lopez, counsel is free to
explore whether there is a medical basis for disputing Lamarca’s explanation for this complication.
If so, plaintiff is free to move for consideration on this order dismissing Dr. Lamarca.

                                               18
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 19 of 33



medication. Dr. Lamarca avers that he attempted to see plaintiff on April 5, 2016, after

Lamarca had received a referral from psychiatry, reporting that Sierra-Lopez was suffering

from extreme pain, but that the security staff refused to remove him from observational

status for a dental appointment absent an emergency. While plaintiff contends that his

tooth pain constituted an emergency, Dr. Lamarca apparently abided by DAI policy

requiring a life-threatening emergency in determining that Sierra-Lopez did not fall within

that category. (Lamarca Decl. (dkt. #143) ¶ 9.) Plaintiff fails to put forth evidence to

support a finding that Lamarca was aware of a substantial risk of harm if he was not seen

on April 5 and ignored that risk.

       Third, with respect to pain management, the record reflects that Dr. Lamarca

provided over-the-counter pain medication prescriptions following the tooth extraction and

renewed those prescriptions on May 10, 2016, when Dr. Lamarca saw plaintiff for

complaints of pain and difficulty eating, as well as responding to his requests for additional

pain medication on May 31 and June 7, 2016, by directing plaintiff to contact the nursing

staff if he was not receiving his medications. The last request Lamarca received from Sierra-

Lopez was dated September 20, 2016, and he saw him one week later to address his left

cheek pain.    On this record, a reasonable jury could not find that Dr. Lamarca was

deliberately indifferent to Sierra-Lopez’s complaints of mouth pain.14




14
   Plaintiff was also permitted to proceed on a state-law medical malpractice claim against Dr.
Lamarca. In light of the court’s decision to grant summary judgment to Lamarca on plaintiff’s
constitutional claim, the court will decline to exercise its supplemental jurisdiction over the state
law claim and will dismiss it without prejudice.

                                                19
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 20 of 33



   B. Captain Jasen Miller

       As for plaintiff’s deliberate indifference claim against Captain Jasen Miller, there

appear to be two bases: (1) Miller misrepresented Sierra-Lopez’s medical condition in his

call with Nurse Whalen; and (2) Miller placed Sierra-Lopez on control status, rather than

observational status, in violation of DAI policy. As for the first theory, plaintiff offers no

evidence to support a reasonable inference that Miller materially misrepresented Sierra-

Lopez’s injuries in his conversation with Nurse Whalen, the on-call nurse, in the early

morning hours of March 11. In particular, Miller avers that he reported both that Sierra-

Lopez had a small cut on his arm with dried blood and claimed to have shoved something

up his penis, although correctional officers did not visually observe any insertion or other

signs of penile injury.

       Based on this description, there is no dispute Nurse Whalen determined that plaintiff

could wait to be seen in the morning. Although plaintiff contends that the cut on his arm

was much larger than a “small cut,” he stops short of claiming that there was active bleeding

at the time Miller saw it, nor does plaintiff dispute that Miller wrapped his arm with gauze.

Moreover, with respect to his penile injury, plaintiff does not contend that Miller or any

other officer actually saw him inserting items in his penis nor that his injury was visible.

Accordingly, Miller’s description of Sierra-Lopez’s condition appears materially accurate

-- or at the very least, not deliberately indifferent. Finally, even if his description amounted

to negligence, Miller was entitled to rely on Nurse Whalen’s medical care professional’s

opinion in determining whether emergency medical treatment was required. See, e.g.,

McGee v. Adams, 721 F.3d 474, 483 (7th Cir. 2013) (explaining that “non-medical


                                              20
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 21 of 33



professional defendants” are “entitled to rely on the medical professionals’ determination”)

(citing cases).

       Plaintiff further complains of Miller’s failure to follow DAI policy by placing him

on control status, rather than observational status, but a violation of a prison policy does

not establish a constitutional violation. See Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.

2003) (“42 U.S.C. § 1983 protects plaintiffs from constitutional violations, not violations

of state law or, in this case, departmental regulations and police practices.”).           More

critically, plaintiff fails to explain why this distinction is material in terms of the treatment

he received or did not receive on March 11, 2016. There is no dispute that by being placed

on control status, Miller ensured that Sierra-Lopez (1) would not have access to property

that he could use to harm himself and (2) would be checked by security staff every thirty

minutes.

       Based on this undisputed record, the court concludes that plaintiff has failed to put

forth sufficient evidence from which a reasonable jury could conclude that Miller was

deliberately indifferent to plaintiff’s serious medical needs.



   C. Nurse Denise Valerius

       Next, plaintiff asserts claims against defendant Nurse Denise Valerius based on: (1)

her delay in treating plaintiff on March 11, 2016; (2) her management of his pain

medication; and (3) her failure to follow DAI policy securing emergency treatment at a

hospital.

       With respect to the first claims, plaintiff complains that Nurse Valerius refused to

see him at 7:30 a.m. on March 11 while passing medication to another inmate in a nearby
                                               21
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 22 of 33



cell. Instead, plaintiff had to wait until 1:00 p.m. to see Valerius and Dr. Syed. Plaintiff

has failed to put forth any evidence, nor can the court infer a reasonable finding, that this

short delay in treatment exacerbated his medical condition. See Jackson v. Pollion, 733 F.3d

786, 790 (7th Cir. 2013) (“No matter how serious a medical condition is, the sufferer from

it cannot prove tortious misconduct (including misconduct constituting a constitutional

tort) as a result of failure to treat the condition without providing evidence that the failure

caused injury or a serious risk of injury.”). Moreover, while the Seventh Circuit has

recognized that subjecting a prisoner to prolonged, extreme pain can give rise to an Eighth

Amendment violation, the length of delay in treatment in all of those cases were measured

in days, not hours. Smith v. Knox Cty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012) (explaining

that a “few days’ delay in addressing a severely painful but readily treatable condition

suffices to state a claim of deliberate indifference”) (citing cases). Finally, it appears that

Nurse Valerius was prioritizing the task at hand -- distributing medications to other

inmates -- and plaintiff’s option was to submit an HSR to be seen, which given the timing

is likely what occurred. As such, the court agrees with defendants that a reasonable jury

could not find that Valerius was deliberately indifferent to Sierra-Lopez’s medical needs

by delaying treatment by five to six hours.

       As for Sierra-Lopez’s second claim -- that Valerius was deliberately indifferent in

failing to manage his medication -- there appears to be no dispute that plaintiff was

generally prescribed Tylenol and ibuprofen for his wisdom tooth extraction by Dr.

Lamarca, and Dr. Syed believed that those medications were sufficient to cover his pain

needs with respect to his March 11 self-injuries. Moreover, Dr. Syed renewed those same


                                              22
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 23 of 33



pain prescriptions on June 2, and Dr. Lamarca prescribed additional Tylenol and ibuprofen

on September 27, after he had removed a bone fragment near the teeth extraction. As

such, plaintiff had access to over-the-counter pain medication during the relevant period.

While plaintiff would still fault Valerius for “never prescribe[ing] him any pain relief

medication” (Pl.’s Opp’n (dkt. #154) 9), there is no dispute that, as a nurse, Valerius did

not have the authority to prescribe Sierra-Lopez stronger prescription medications. See

Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1075 (7th Cir. 2012) (noting that nurses

lack authority to prescribe medication and may generally defer to instructions of

physicians, unless those instructions will harm the patient).

       Finally, plaintiff claims that Valerius was deliberately indifferent in failing to follow

DAI policy to secure emergency treatment or hospitalization in response to plaintiff’s May

13, 2016, HSR, which reported that he was urinating blood. As noted above, however, the

fact that Valerius may have violated DAI policy does not establish a constitutional

violation. See Scott, 346 F.3d at 760. Further, the cited policy on which plaintiff would

rely simply requires a prison to designate a local facility for emergency services; this policy

did not require Nurse Valerius to secure emergency treatment for Sierra-Lopez. Most

critically, plaintiff once again fails to establish that Nurse Valerius had the authority to

refer him to a hospital for further treatment, especially in light of Dr. Syed’s ongoing

treatment of Sierra-Lopez’s medical needs. See Holloway, 700 F.3d at 1075 (recognizing

that nurses generally may rely on physician’s instructions). For these reasons, the court

agrees that summary judgment in favor of Valerius is warranted.




                                              23
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 24 of 33



   D. Dr. Salman Syed

       With respect to his treatment while incarcerated at CCI, plaintiff claims that Dr.

Syed was deliberately indifferent to his penile injury by failing to refer him to a urologist

to address his ongoing complaints of pain and bleeding while urinating. The undisputed

record reflects that on March 11, 2016, the day of plaintiff’s self-harm injuries, Dr. Syed

conducted an abdominal and penile examination, including using forceps to examine the

inside of Sierra-Lopez’s penis and obtained an ultrasound of his bladder, but did not locate

any foreign body. In response to continued complaints of pain and urine in his blood, Dr.

Syed further ordered x-rays on March 15, 2016, and an ultrasound and x-ray in August.

       Dr. Syed further avers that “if any metal objects, such as a paperclip, were present

in Sierra-Lopez’s bladder or penile shaft, they would have been visible on the [March 15]

x-ray.” (Syed Decl. (dkt. #140) ¶ 15.) As noted above, however, there is no indication

that the x-rays covered his penis; instead they appear to have been inexplicably limited to

his kidney, bladder and ureter (the duct that runs from the kidney to the bladder). Indeed,

the radiologist’s written impression focuses on his bowels. Moreover, Syed explains that

the purpose of the subsequent August scans were to “rule out a foreign body in bladder.”

(Id. ¶ 20.) Perhaps most compelling, in March 2017, a urologist located a piece of a paper

clip in his urethra, further undermining Syed’s belief that these scans would have detected

a foreign body in his penis.

       In a medical record note dated August 22, 2016, it appears that Dr. Syed eventually

referred plaintiff to a urologist, but that referral came over five months after Sierra-Lopez

reported inserting a paperclip into his penis. If Dr. Syed had conducted tests to rule out


                                             24
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 25 of 33



Sierra-Lopez’s self-report, this long delay might be more understandable, but the record

reflects that he persisted with an ineffective course of exploration by focusing on Sierra-

Lopez’s bladder. As the Seventh Circuit recently reiterated in Goodloe v. Sood, 947 F.3d

1026 (7th Cir. 2020), “faced with an inmate experiencing ongoing suffering from a serious

medical condition, a prison physician cannot ‘doggedly persis[t] in a course of treatment

known to be ineffective’ without violating the Eighth Amendment.” Id. at 1031 (quoting

Greenco v. Daley, 414 F.3d 645, 654-55 (7th Cir. 2005)).               On this record, the court

concludes that a reasonable jury could find Dr. Syed acted with deliberate indifference to

Sierra-Lopez’s medical needs.15



     E. WSPF HSU Manager Jolinda Waterman

       Next, plaintiff asserts claims against WSPF HSU Manager Jolinda Waterman based

on: (1) her delay in seeking care of the scar on his right arm; (2) her delay in securing

treatment with a specialist to address his penile pain; and (3) her failure to adequately

manage his pain, including inconsistent access to lidocaine and the denial of Gabapentin.


15
   The court is also troubled by CCI’s failure to actually schedule an appointment with a urologist
at UW Health, although this does not appear to have been within Dr. Syed’s control. Plaintiff was
transferred to WSPF on October 21, 2016, two months after Dr. Syed’s referral. While HSU
Manager Jolinda Waterman noted the urology referral in a December 2, 2016, note, some six weeks
after his arrival at WSPF, there appears to be no concerted effort between the institutions to secure
an appointment. While none of the CCI defendants for which plaintiff was granted leave to proceed
appear to be responsible for this delay in securing a urologist appointment after Dr. Syed’s referral,
the court notes that Sierra-Lopez also sought to name CCI HSU Manager Mary Mashak in his
complaint, but was denied leave because his allegations were limited to her “failure to supervise
and/or implement or enforce policies concerning medical treatment.” (3/12/19 Op. & Order (dkt.
#28) 10.) If Mashak was responsible for securing appointments with specialists, then perhaps she
too should be named as a defendant. In light of the court’s decision to recruit pro bono counsel
below, the court will allow plaintiff’s counsel to explore this further and seek leave to amend his
complaint if warranted.


                                                 25
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 26 of 33



First, starting with his complaint about arm pain, plaintiff specifically complains about the

passage of time -- what he claims to be 10 months -- between his referral to a plastic surgeon

and the surgery to remove the keloid scar on his arm. The record reflects that on August

23, 2017, a WSPF physician Dr. Miller referred Sierra-Lopez to a “plastic surgeon for

evaluation of forearm scar and keloid formation.” (Reid Decl., Ex. 2 (dkt. #150-2).)

Although the delay between this initial referral -- McArdle also referred him in November

2017 -- and his appointment with the plastic surgeon on March 23, 2018, was not 10

months, it was still an eight-month wait.

       Moreover, Waterman did not submit a declaration in support of her motion for

summary judgment, leaving the court with no basis to find that this delay either was

outside of her control or otherwise reasonable. Absent this evidence, the Seventh Circuit

has advised that an “inexplicable delay in responding to an inmate’s serious medical

condition can reflect deliberate indifference,” especially if “that delay exacerbates an

inmate’s medical condition or unnecessarily prolongs suffering.” Goodloe, 947 F.3d at 1031

(internal citations and quotation marks omitted).          While there may well be some

explanation, defendant Waterman has failed to meet her burden at summary judgment of

establishing that a reasonable jury could not find in plaintiff’s favor on this aspect of his

Eighth Amendment claim against Waterman.

       Second, plaintiff claims that Waterman acted with deliberate indifference in failing

to refer plaintiff to a urologist. As described above, while incarcerated at CCI, plaintiff was

referred to urology, but was not seen before his transfer to WSPF on October 21, 2016.

The record reflects that this referral was part of his transfer record to WSPF, which


                                              26
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 27 of 33



Waterman noted in a December 2, 2016, note some six weeks after his transfer. The record

also reflects that Sierra-Lopez had an appointment with a urologist in February 2017,

approximately four months after his transfer to WSPF, which defendants maintain was

canceled by UW Health. In contrast when Sierra-Lopez was eventually seen by a urologist

in late March 2017, that doctor noted that Sierra-Lopez “has been scheduled several times

for cystoscopy, but has not shown up,” giving rise to a reasonable inference that defendant

Waterman (or someone under her authority and control as HSU Manager) failed to secure

timely an appointment with a urologist. (Berg. Aff, Ex. B (dkt. #150-2) 5.) Regardless of

who was responsible for the canceled appointment or appointments, the undisputed record

establishes that plaintiff waited nearly five additional months after his transfer to WSPF

to see a urologist. In the absence of any declaration by Jolinda Waterman explaining the

reasons for this delay, the court concludes that a reasonable jury could also find against her

on this aspect of his Eighth Amendment claim.

       Third, plaintiff contends that Waterman violated his Eighth Amendment rights by

failing to provide adequate pain management of both his arm and penile pain, specifically

taking issue with the denial of Gabapentin and his inconsistent access to lidocaine. As for

the Gabapentin, the record reflects that a pain specialist, Dr. Peggy Kim, noted in a medical

record dated July 20, 2018, that “[i]f his mental health improves in the future, other

neuropathic pain medications could potentially be considered such as gabapentin, Lyrica,

Cymbalta, or TCA. However, at this time, I would refrain from starting these medications

until he is more stable.” (Berg Decl., Ex. 1005 (dkt. #144-2) 149-54.) As such, there was

no order by a specialist for Gabapentin or some other neuropathic pain medication; rather,


                                             27
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 28 of 33



Dr. Kim simply suggested it for future use. Moreover, as detailed above, the record shows

that Nurse Practitioner McArdle explored whether Gabapentin was recommended, both

by seeking input from the WSPF psychiatrist and securing nerve testing of his arm to

establish whether Gabapentin would be approved under the DOC’s guidelines. On this

record, therefore, no reasonable jury could conclude that defendant Waterman acted with

deliberate indifference in denying him Gabapentin.

       As for the lidocaine, however, it appears that plaintiff was provided prescriptions

for this medication but his medical record reflects interruptions in its provision. Whether

these interruptions would constitute an Eighth Amendment violation on its own is

uncertain, but the facts supporting this aspect of his claim are arguably connected with

defendant Waterman’s failure to secure referral appointments. Specifically, if defendant

Waterman delayed in securing the appointments and securing regular pain prescriptions,

this might bolster plaintiff’s claim of deliberate indifference, on the other hand, were she

taking adequate steps to ameliorate his pain or otherwise ensuring treatment of his medical

needs, then any delay may be inconsequential. Regardless, plaintiff’s Eighth Amendment

claim against Waterman may proceed to trial, and plaintiff may present all of his evidence

in support of that claim.16




16
  Defendants also include a throw-away qualified immunity argument in their motion, with no
analysis as to why the defense would be applicable to plaintiff’s Eighth Amendment deliberate
indifference claim. Regardless, the law surrounding a state agent’s requirements to provide medical
care in the prison context is clearly established. See, e.g., Roe v. Elyea, 631 F.3d 843, 858 (7th Cir.
2011) (“Based on our earlier discussion of the law governing deliberate indifference claims, we have
no difficulty in concluding that the right to adequate medical care and treatment of conditions of
inmates was clearly established at all times during the relevant actions in this case.”).


                                                 28
      Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 29 of 33



     F. Nurse Practitioner Sandra McArdle

       Plaintiff’s claims against defendant McArdle are similar to those asserted against

HSU Manager Waterman. Specifically, Sierra-Lopez claims deliberate indifference based

on: (1) McArdle’s delay in referring Sierra-Lopez to a specialist to treat the scar on his

arm; and (2) her failure to adequately treat his penile pain.17 As for the first aspect of his

claim, the undisputed record reflects that Nurse McArdle treated the scar on Sierra-Lopez’s

arm by providing prednisone injections, over the summer of 2017. McArdle contends, and

Sierra-Lopez does not dispute, that these injections resulted in a marked improvement of

the keloid, although as she had warned, the injections did not completely resolve his issues

with his scar. Moreover, by November 2017, McArdle had referred plaintiff to a plastic

surgeon.    On this record, therefore, the court agrees with defendant McArdle that a

reasonable jury could not find her ongoing attempt to treat his scar and referral for surgery

only a couple months after the last injection constitutes deliberate indifference. See Roe v.

Elyea, 631 F.3d 843, 857 (7th Cir. 2011) (“[A] medical professional is entitled to deference

in treatment decisions unless no minimally competent professional would have so

responded under those circumstances.”) (quoting Sain v. Wood, 512 F.3d 886, 894–95 (7th

Cir. 2008)). At most, the evidence simply supports a finding that plaintiff disagreed with

McArdle’s decision to attempt prednisone injections before referring him to a specialist,


17
   The court does not understand plaintiff to be complaining of defendant McArdle’s failure to
secure a urology referral and the record is clear that he had already been referred to a urologist by
Dr. Syed. Instead, plaintiff simply claims McArdle knew that he was upset because his February
2017 appointment had been canceled. Moreover, once he was finally seen by a urologist in March
2017, the record reflects that plaintiff had appointments with a urologist approximately every six
months until a urologist opined that there was no evidence of “any ongoing urological issues.” (Reid
Decl., Ex. B (dkt. #150-2) 68.)


                                                29
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 30 of 33



which does not form the basis for an Eighth Amendment violation. See Snipes v. DeTella,

95 F.3d 586, 592 (7th Cir. 1996) (“A prisoner’s dissatisfaction with a doctor’s prescribed

course of treatment does not give rise to a constitutional claim unless the medical treatment

is so blatantly inappropriate as to evidence intentional mistreatment likely to seriously

aggravate the prisoner’s condition.”) (internal citation and quotation marks omitted).

       As for the second aspect of his claim -- McArdle’s alleged failure to provide adequate

pain medication -- any lapse in delivery of lidocaine would not be her responsibility, or at

least plaintiff has failed to put forth evidence that would support a reasonable jury finding

in her favor. To the contrary, the record reflects that there were prescriptions for lidocaine

beginning in July 2017. As for Sierra-Lopez’s complaints about a lack of Gabapentin, the

court grants McArdle’s motion for summary judgment for the same reasons described

above in reference to defendant Waterman. Accordingly, the court will grant defendant

McArdle’s motion for summary judgment.



   G. Health Services Nursing Coordinator for the DOC’s Bureau of Health
      Services Lori Alsum

       Finally, plaintiff would also pursue an Eighth Amendment claim against the Health

Services Nursing Coordinator for the DOC’s Bureau of Health Services, defendant Lori

Alsum. As described above, her role in this lawsuit is limited to review of Sierra-Lopez’s

December 5, 2018, inmate grievance in which he complained about being denied

Gabapentin.     The WSPF Inmate Complaint Examiner initially rejected plaintiff’s

complaint as untimely, and Alsum was the reviewing authority assigned to that complaint.

While the complaint was again rejected as untimely, Alsum also provided a substantive


                                             30
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 31 of 33



review of the complaint and found plaintiff’s advanced care provider had reviewed the

offsite provider’s recommendations and responded to Sierra-Lopez’s request regarding

Gabapentin. More specifically, Alsum’s review of the medical record, included: (1) Dr.

Kim’s suggestion that a neuropathic pain medication may be appropriate at some point in

the future; and (2) McArdle’s consideration of that suggestion and response to Sierra-

Lopez. On this record, plaintiff has simply failed to show that any of defendant Alsum’s

actions constitute deliberate indifference, or at least plaintiff has failed to put forth

sufficient evidence from which a reasonable jury could so find. Accordingly, the court will

grant defendants’ motion with respect to plaintiff’s claim against Alsum as well.



II. Renewed Motion for Assistance in Recruiting Counsel

       In addition to defendants’ motion for summary judgment, plaintiff has also renewed

his motion for assistance in recruiting counsel. (Dkt. #178.) The court previously denied

plaintiff’s request for assistance in recruiting counsel, noting that plaintiff appeared capable

of responding to defendants’ motions for summary judgment. (2/28/20 Order (dkt. #152)

9.) At that time, however, the court indicated that plaintiff was free to renew his motion

if his case survived summary judgment. While plaintiff filed his renewed motion before

the court issued its summary judgment decision, now that this case will proceed to trial on

plaintiff’s Eighth Amendment claims against defendants Syed and Waterman, and the fact

that plaintiff has received significant assistance in prosecuting his claims from a “jailhouse

attorney” who obviously will not be available to assist him at trial, the court agrees that

the complexities of this case, and, in particular, the difficulties associated with trying a

case, exceed Sierra-Lopez’s abilities, particularly given his significant mental health issues
                                              31
     Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 32 of 33



(Sierra-Lopez Aff. (dkt. #179). Accordingly, the court will now seek to recruit counsel.

       Sierra-Lopez should be aware that it may take several months before the court is

able to secure pro bono representation, so all pre-trial deadlines and the trial date will be

struck. Plaintiff should continue to notify the court of any changes in address, as he has

diligently done to date.



                                          ORDER

       IT IS ORDERED that:

       1) Defendants’ motion for summary judgment (dkt. #137) is GRANTED IN PART
          AND DENIED IN PART. The motion is GRANTED as to plaintiff’s deliberate
          indifference claims against defendants Michael Lamarca, Jasen Miller, Denise
          Valerius and Lori Alsum. At the close of this case, the clerk’s office is directed
          to enter judgment in these defendants’ favor. The court declines to exercise its
          supplemental jurisdiction over plaintiff’s state-law medical malpractice claim
          against Lamarca, and will dismiss that claim without prejudice. The motion is
          DENIED as to plaintiff’s claims against defendants Salam Syed and Jolinda
          Waterman.

       2) Defendant Sandra McArdle’s motion for summary judgment (dkt. #146) is also
          GRANTED. At the close of this case, the clerk’s office is directed to enter
          judgment in defendant McArdle’s favor as well.

       3) Plaintiff’s claims against defendant Barb or Barbara Harris a/k/a Nurse are
          DISMISSED WITHOUT PREJUDICE, and the clerk’s office is directed to
          terminate her as a party.

       4) Defendant Rebecca Tracy’s deadline for filing a dispositive motion deadline is
          August 3, 2020.

       5) Plaintiff’s renewed motion for assistance in recruiting counsel (dkt. #178) is
          GRANTED.

       6) Defendant Sandra McArdle’s motion to stay (dkt. #182) and defendant Rebecca
          Tracy’s motion to joint McArdle’s motion to stay (dkt. #184) are both DENIED
          AS MOOT.




                                             32
Case: 3:17-cv-00599-wmc Document #: 186 Filed: 07/01/20 Page 33 of 33



 7) All pretrial deadlines and the trial date are STRUCK.

 Entered this 1st day of July, 2020.

                                       BY THE COURT:

                                       /s/
                                       __________________________________
                                       WILLIAM M. CONLEY
                                       District Judge




                                        33
